—In an action, inter alia, for a judgment declaring that the plaintiff had a duty to defend and indemnify the defendants East End Pools & Courts, Inc., Recreational Concepts, Inc., and Bartholomew Torpey, in an action entitled Gerulaitis v Recreational Concepts, Inc., pending in the Supreme Court, New York County, under index No. 113586/95, the defendant Aldona Gerulaitis, as Executor of the estate of Vitas Gerulaitis, appeals from an order of the Supreme Court, Nassau County (McCarty, J.), dated February *52716, 1999, which denied, based on lack of jurisdiction, her motion pursuant to CPLR 5015 (a) (4) to vacate a judgment of the same court entered July 24, 1997, declaring that the plaintiff had no obligation to defend and indemnify the defendants East End Pools & Courts, Inc., Recreational Concepts, Inc., and Bartholomew Torpey.
Ordered that the order is affirmed, with costs.
The appellant is barred from raising the claim that the Supreme Court rendered a judgment in the absence of necessary parties (see, Schwartz v Public Adm’r of County of Bronx, 24 NY2d 65, 69). In any event, the Supreme Court had jurisdiction to render a judgment in this action. Accordingly, the Supreme Court properly denied the appellant’s motion to vacate the judgment based on lack of jurisdiction (see, CPLR 5015 [a] [4]). Mangano, P. J., Santucci, Krausman, Florio and Schmidt, JJ., concur.